Citation Nr: 1501352	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-12 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Jurisdiction subsequently transferred to the Providence, Rhode Island RO. 

In February 2014, the Veteran testified during a video conference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board recognizes that the Veteran perfected an appeal as to a claim for service connection for left shoulder strain.  Service connection for left shoulder strain was granted by way of a November 2013 rating decision; thus, the issue of whether service connection is warranted for left shoulder strain is no longer within the Board's jurisdiction.

The issues of entitlement to service connection for sleep disturbances secondary to service connected anxiety disorder and heartburn and entitlement to increased evaluations for erectile dysfunction and bilateral foot metatarsalgia with right heel spur have been raised by the record in a June 2014 application for disability compensation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the February 2014 Board hearing that he went to the Providence VA medical facility for an examination approximately one month prior.  The most recent VA treatment record included in the claims file is an October 2013 mental health note from the Providence VA Medical Center (VAMC).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ should obtain any VA treatment records from October 2013 to the present, and associate them with the claims file.

The Veteran was provided with a VA examination in August 2010.  The Veteran reported that he suffered from a right wrist condition resulting in pain and intermittent swelling over the radial aspect of his right hand, with an onset in 2008, during active service.  The examiner provided a diagnosis of right wrist sprain and commented that pain in the wrist forced the Veteran to use or train with a weapon in his left hand during physical training in the military.  No etiological opinion was rendered. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that a remand is warranted to provide the Veteran with additional VA examination that addresses the nature and etiology of any right wrist disability present during the appeal period.

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from October 2013 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any current right wrist disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should then address the following:

a.  Provide a diagnosis for any right wrist disability present at any time during the appeal period (June 2010 to present).

b.  For any right wrist disability diagnosed above, provide an opinion on whether it at least as likely as not (50 percent or greater probability) arose during active service or is otherwise related to the Veteran's military service.

The examiner is advised that the Veteran has asserted that general overuse during service, including carrying a squad automatic weapon with ammunition, has worn down his wrist, resulting in pain and swelling during service, and intermittent pain and swelling to the present.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claim for service connection for a right wrist disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







